            Case 1:12-cr-00672-PKC Document 74 Filed 11/20/20 Page 1 of 3
                                                                                                    March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY
                                                                        °T\SL�\:!DOOCONFERENCE
                             -v-
                                                                                 �-CR-
                                                                                          672       {__:_) (_)

Jonathan Puello
                                       Defendant(s).
-----------------------------------------------------------------X

Defendant Jonathan Puello                           hereby voluntarily consents to
participate in the following proceeding via�onferencing:
X        Initial Appearance/Appointment of Counsel
X        Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

X        Preliminary Hearing on Felony Complaint
X        Bail/Revocation/Detention Hearing
X        Status and/or Scheduling Conference
X        Misdemeanor Plea/Trial/Sentence



 s/Jonathan Puello by KNF,USMJ
Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Jonathan Puello
                                                                       Ciu ':f     (iW±:ltul>LtS�
Print Defendant's Name                                               Print Defense Counsel's Name


This proceeding was conducted by reliable videoconferencing technology.


 11/19/20
Date                                                                 U.S. District Judge/U.S. Magistrate Judge
Case 1:12-cr-00672-PKC Document 74 Filed 11/20/20 Page 2 of 3
          Case 1:12-cr-00672-PKC Document 74 Filed 11/20/20 Page 3 of 3


        attorney be permitted to represent my interests at the proceedings even though I will not be
        present.


Date:
                Signature of Defendant



                Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client's absence. I will inform my client of what transpires at the proceedings and provide
my client with a co        he transcript of the proceedings, if requested.




                  c5, u'-( O\LSciJt-l�L€1(__
                Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: __________



Date:
                Signature of Defense Counsel




Accepted:
                Signature of
                Judge Date:
                11/19/20




                                                     2
